19-36300-cgm         Doc 285        Filed 09/25/19 Entered 09/25/19 12:42:45                      Main Document
                                                  Pg 1 of 3


 Edward O. Sassower, P.C.                                      Steven J. Reisman
 Joshua A. Sussberg, P.C.                                      KATTEN MUCHIN ROSENMAN LLP
 KIRKLAND & ELLIS LLP                                          575 Madison Avenue
 KIRKLAND & ELLIS INTERNATIONAL LLP                            New York, New York 10022
 601 Lexington Avenue                                          Telephone:     (212) 940-8800
 New York, New York 10022                                      Facsimile:     (212) 940-8776
 Telephone:     (212) 446-4800
 Facsimile:     (212) 446-4900
 -and-
 Chad J. Husnick, P.C.
 W. Benjamin Winger (admitted pro hac vice)
 KIRKLAND & ELLIS LLP
 KIRKLAND & ELLIS INTERNATIONAL LLP
 300 North LaSalle Street
 Chicago, Illinois 60654
 Telephone:       (312) 862-2000
 Facsimile:       (312) 862-2200

 Co-Counsel for the Debtors and Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                       )
 In re:                                                                )   Chapter 11
                                                                       )
 BARNEYS NEW YORK, INC., et al.,1                                      )   Case No. 19-36300 (CGM)
                                                                       )
                                    Debtors.                           )   (Jointly Administered)
                                                                       )

                                 NOTICE OF STATUS CONFERENCE

          PLEASE TAKE NOTICE that on September 23, 2019, the Court entered an order2

 authorizing amendments to the Final DIP Order,3 which included the addition of the

 September 25 Milestone, among other things.


 1   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, include: Barneys New York, Inc. (1818); Barney’s Inc. (2980); BNY Catering, Inc. (4434); BNY
     Licensing Corp. (4177); and Barneys Asia Co. LLC (0819). The location of the Debtors’ service address is 575
     Fifth Avenue, New York, New York 10017.
 2   See Order Authorizing First Amendment to Final Order Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, 364, and
     507 and Fed. R. Bankr. P. 2002, 4001 and 9014 (I) Authorizing Debtors and Debtors in Possession to Obtain
     Post-Petition Financing, (II) Granting Liens and Super-Priority Claims, (III) Authorizing Payment of
     Prepetition Secured Obligations, (IV) Granting Adequate Protection to Prepetition Secured Parties,
19-36300-cgm        Doc 285       Filed 09/25/19 Entered 09/25/19 12:42:45                    Main Document
                                                Pg 2 of 3


         PLEASE TAKE FURTHER NOTICE that a telephonic status conference to provide

 the Court with an update regarding the satisfaction of the September 25 Milestone and the Final

 DIP Order will be held before the Honorable Cecelia G. Morris, United States Bankruptcy Chief

 Judge, 355 Main Street, Poughkeepsie, New York on September 27, 2019 at 1:30 p.m.

 (prevailing Eastern Time).

         PLEASE TAKE FURTHER NOTICE that those parties wishing to participate

 telephonically must make arrangements through Court Solutions at www.Court-Solutions.com.

         PLEASE TAKE FURTHER NOTICE that copies of the pleadings filed in the above-

 captioned chapter 11 cases may be obtained free of charge by visiting the website of Stretto at

 http://case.stretto.com/barneys. You may also obtain copies of any pleadings by visiting the

 Court’s website at http://www.nysb.uscourts.gov in accordance with the procedures and fees set

 forth therein.




     (V) Modifying the Automatic Stay, and (VI) Granting Related Relief [Docket No. 282] (the “Order Amending
     Final Order”).
 3   The Final DIP Order refers to the Final Order Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, 364, and 507 and
     Fed. R. Bankr. P. 2002, 4001 and 9014 (I) Authorizing Debtors and Debtors in Possession to Obtain Post-
     Petition Financing, (II) Granting Liens and Super-Priority Claims, (III) Authorizing Payment of Prepetition
     Secured Obligations, (IV) Granting Adequate Protection to Prepetition Secured Parties, (V) Modifying the
     Automatic Stay, and (VI) Granting Related Relief [Docket No. 222]. Capitalized terms used but not defined
     shall have the meanings ascribed to them in the Final DIP Order or the Order Amending Final Order, as
     applicable.


                                                        2
19-36300-cgm    Doc 285      Filed 09/25/19 Entered 09/25/19 12:42:45          Main Document
                                           Pg 3 of 3


 Dated: September 25, 2019         /s/ Joshua A. Sussberg, P.C.
 New York, New York                Edward O. Sassower, P.C.
                                   Joshua A. Sussberg, P.C.
                                   KIRKLAND & ELLIS LLP
                                   KIRKLAND & ELLIS INTERNATIONAL LLP
                                   601 Lexington Avenue
                                   New York, New York 10022
                                   Telephone:     (212) 446-4800
                                   Facsimile:     (212) 446-4900
                                   -and-
                                   Chad J. Husnick, P.C.
                                   W. Benjamin Winger (admitted pro hac vice)
                                   KIRKLAND & ELLIS LLP
                                   KIRKLAND & ELLIS INTERNATIONAL LLP
                                   300 North LaSalle Street
                                   Chicago, Illinois 60654
                                   Telephone:     (312) 862-2000
                                   Facsimile:     (312) 862-2200
                                   -and-
                                   Steven J. Reisman
                                   KATTEN MUCHIN ROSENMAN LLP
                                   575 Madison Avenue
                                   New York, New York 10022
                                   Telephone:    (212) 940-8800
                                   Facsimile:    (212) 940-8776

                                   Co-Counsel for the Debtors and Debtors in Possession




                                             3
